 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDto bargain with Local 3 after the move from the Bronx to Mamaroneck? I find,in the particular circumstances of this case, that there was no real refusal to bargain.N.L.R.B. v. Albert Armato, et al.,199 F. 2d 800 (CA. 7), relied upon by theGeneral Counsel in this case,seemsto me to be the best authority available for theproposition that the purchaser of a manufacturing business who takes over opera-tion of the seller's plant, with knowledge of collective-bargaining agreement or agree-mentsbetween the seller and the labor union certified by the Board as exclusivebargaining representative of seller's employees, acted improperly in refusing to bar-gain with the union after certification and after the contract was in effect for a periodof time.Following the principles laid down in this case, affirming an Order of theBoard, I find that neither Kipbea nor H & L, in the circumstances of this case, canbe accused of a refusal to bargain, either with Local 3 or withanyother union.In view of the advance notice given to Hart as a representative of Local 3 andthe bakers that Seiferth, as the operating head of Kipbea, intended to remove him-self from the Bronx to another location, and further considering the fact that thisis a comparatively small bakery operation, I find no reason to think that the financialarrangements and the change of operation as to location were not bona fide asbetween the Seiferths and their cousin, Lorraine Zah.Had the Union,meaningLocal 3, been intent on its efforts to preserve its rights,it had adequate opportunity so to do before June 30.Having slept on its rights, itcannot now be heard to say what it believes should have been done by Kipbea whenthe opportunity first was presented to it before the change of operations was made.On the preponderance of the evidence herein, and on the whole case, I find theallegation of the complaint not sustained by the proof adduced at hearing.Upon the above findings of fact and upon the entire record of the case, I makethe following:CONCLUSIONS OF LAW1.The Respondents, Kipbea Baking Company, Inc., H & L Baking Company,Inc., and Edwin Seiferth, Helen Seiferth, and Lorraine Zah are engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.Local 3, Bakery and Confectionery Workers International Union of America,is a labor organization within the meaning of Section 2(5) of the Act.3.The Respondents named herein are not and have not engaged in unfair laborpractices as alleged in the complaint.[Recommendations omitted from publication.]Morgan Linen Service,Inc.andMilkDrivers and DairyEmployees Union Local No. 338, International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, PetitionerCentral Coat,Apron and Linen Service, Inc.andMilk Driversand Dairy Employees Union Local No. 338, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America,PetitionerNew York Globe Laundry,Inc.andMilk Drivers and DairyEmployees Union Local No. 338, International BrotherhoodofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, Petitioner.Cases Nos. 2-RC-10922, 9-RC-10957, and3-RC-10969.May 3, 1961DECISION AND ORDERUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held before131 NLRB No. 58. MORGAN LINEN SERVICE, INC.421I. L. Broadwin,hearing officer.The hearingofficer's rulings made atthe hearingare free fromprejudicialerrorand are hereby affirmed.Upon the entire record in this case, the Board 1 finds :1.The Employeris engagedin commerce within the meaning ofthe Act.2.The labor organizations involvedclaimto representcertain em-ployees of the Employer 23.No question affectingcommerce exists concerningthe represen-tation of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act for the followingreasons:Petitionerseeksto represent the drivers and helpers I of the Em-ployers named herein in three separate units, or in the alternative, amultiemployer unit of drivers and helpers employed by members ofthe Linen Supply Institute, or more exactly, those members whoformerly bargained through the Linen Supply Institute of GreaterNew York, Inc. The Employers and Amalgamated contend that thepetitions should be dismissed on the ground that (1) the unit soughtis inappropriate because it does not embrace an industrywide, multi-employer unit in the laundry industry in metropolitan New York Cityand (2) the employees sought by Petitioner cannot properly be sev-ered from the existing production and maintenance unit.The Linen Supply Institute, until its dissolution in 1958, was oneof many employer associations which represented employers in thethree segments of the laundry industry 4 in New York City and en-virons in collective bargaining with Amalgamated.The Employers,Central and Morgan, were members of the Institute since its inceptionin 1938; Globe, though not a member, participated in collective bar-gaining through the Institute representative.Amalgamated hasrepresented all the employees of these three Employers as well asother employers in the laundry industry in metropolitan New Yorksince 1938.Since that date, collective bargaining for the employersin the industry having contractural relations with Amalgamated hasbeen conducted by a negotiating committee chosen by individual em-ployers, their attorneys and representatives of the various employer'Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Chairman McCulloch andMembers Rodgers and Fanning].3Amalgamated Laundry Workers Joint Board, Amalgamated Laundry Workers ofAmerica, AFL-CIO, and Amalgamated Clothing Workers of America, herein referred tocollectively as Amalgamated,intervened on the basis of a contractual interest3In its three petitions, Petitioner sought the chauffeurs employed by Morgan, thedrivers, helpers,and mechanics employed by Central,and the drivers and helpers em-ployed by GlobeAt the hearing Petitioners indicated that it is interested only indrivers and helpersThe record shows that these employees, classified as route ordriver-salesmen,spend only 20 percent of their time driving and the rest of their timeservicing the customers at their employers and soliciting new business.4These main segments,based on the type of service rendered to the customer, are(1) linen supply,flat work, office towel, and diaper;(2) family and wholesale; and(3) hand laundry. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDassociations.Prior to 1957 this committee negotiated an identicalcontract for each of the threesegmentsof the New York laundry in-dustry binding upon all these participating industry employers.Since 1957 negotiations have resulted in one combined contract appli-cable to all these employers in the three segments of the industry.Identical individual contracts were executed by each employer whichconformed to the master agreement resulting from the joint negoti-ations.Until 1958 the Employers Central, Globe, and Morgan wererepresented by the industrywide bargaining committee by virtue oftheir membership in and association with the Institute.With thedissolution of the Institute in 1958 the member employers thereof,including the instant three Employers, continued their participationin the appointment of the joint bargaining committee by their directindividual action.And they continued to be bound by the results ofthe joint industrywide bargaining and signed the resulting uniformmaster agreements.5At no time have the three Employers dealt withAmalgamated in regard to separate employer contracts.Nor had theLinen Supply Institute engaged in bargaining on behalf of its mem-bers as a separate multiemployer unit apart from the broader, in-dustrywide group.In brief, thesamepattern of industry multi-employer bargaining continued without material change since 1938.The Board has held that an essential element for establishing amultiemployer unit is participation by a group of employers whethermembers ornonmembers of an association, either personally orthrough an authorized representative, in joint bargaining negotiationsunequivocally manifesting the intent to be bound by group rather thanby individual action."The three Employers have bargained contin-uously with Amalgamated for 23 years. They were represented by ajoint bargaining committee chosen by their representative, the Insti-tute, and after the Institute was dissolved, continued to bargainthrough the same joint representative.They have regularly executedthe standard and uniform contracts resulting from the joint industry-wide bargaining negotiations.The Employers indicate that they willcontinue to engage in such joint bargaining. The record in our opinionclearly establishes that the Employers herein have effectively partici-pated in the joint bargaining as part of an industrywide multi-employer group, which we accordingly find to have been manifested asthe appropriate unit for purposes of collective bargaining.The Board has further held that requests for severance electionsmust be coextensive with the existing bargaining unit from which theunion seeks to detach specified categories of employees.76 The dissolution of the Institute caused no break in the continuity of the industry-wide multiemplover contracts9 American Publishing Corporation, et at ,121 NLRB 115;Bunker Hill and SullivanMining and Concentrating Company, at at,89 NLRB 243, 251.7 The Los Angeles Statler Hilton Hotel,129 NLRB 1349 ;United Can andGlass Co ,at at1105 NLRB 69 MID-CONTINENT CARTON CORPORATION423Accordingly, as the units requested by Petitioner are limited eitherto individual employers or a segment of the employers in the appro-priate multiemployer unit, we find that unit or the units sought aretoo narrow in scope and therefore inappropriate for purposes of col-lective bargaining."[The Board dismissed the petition.]8 It is unnecessary to resolve any question whether Petitioner indicated a sufficientshowing of interest with respect to the alternative unit it requested consisting of allformer employer members of the Institute.Moreover,we note that, apart from the instantEmployers,the other'former members of the Institute were not made parties herein anddid not participate in the case.Mid-Continent Carton CorporationandGeneral Drivers, Ware-housemen & Helpers Local Union#89,affiliatedwith theInternational Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America,Petitioner.CaseNo.9-RC-4338.May 3, 1961DECISION AND ORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Leedom, andFanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2(6) and (7) of the Act, for the following reasons:The Petitioner seeks to represent a unit of all employees at the Em-ployer's box plant.The Employer contends that it has adopted theterms of a contract between its predecessor company and Paper Work-ers Union of Kentucky' covering the employees sought, and that suchcontract is a bar to this proceeding.The Employer purchased the box plant involved herein from theLouisville Paper and Manufacturing Company, on April 1, 1960.1Althoughserved with notice of hearing,the Paper WorkersUnion of Kentucky did notenter an appearance at the hearing.131 NLRB No. 60.